 DECISIONS OF NATIONAL LABOR RE.ATIONS BOARDTruck Drivers, Oil Drivers & Filling Station & Plat-form Workers Union, Local No. 705, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America and Roper Corporation.Case 33 CB 1251August 22, 1979I)E('ISION AND ORDERBY MEtlMBI.RS JENKINS, MURPHY, AND TRUFSDAI)ALUpon a charge filed by Roper Corporation, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 33, issueda complaint in October 12, 1978, against Truck Driv-ers, Oil Drivers & Filling Station & Platform WorkersUnion, Local No. 705. International Brotherhood ofTeamsters. Chauffeurs, Warehousemen & Helpers ofAmerica, herein Local No. 705 or Respondent. Cop-ies of the charge, the complaint, and notice of hearingbefore an administrative law judge were duly servedon Respondent and the Charging Party. In substance,the complaint alleges that Respondent violated Sec-tion 8(b)(3) and (I) of the National Labor RelationsAct, as amended, on or about October 11, 1978, byrefusing to bargain collectively in good faith withRoper Corporation in that it has, since that date, re-fused and is continuing to refuse to execute a collec-tive-bargaining contract negotiated between the jointbargaining representative' and Roper Corporation.The answer duly filed by Respondent substantiallyadmits the jurisdictional and factual allegations of thecomplaint, but denies the commission of any unfairlabor practices.On January 5, 1979, Respondent, the ChargingParty, and the General Counsel filed a motion fortransfer of proceedings to the National Labor Rela-tions Board and stipulation of facts in the above-enti-tled proceeding. The parties agreed that certain docu-ments shall constitute the entire record herein2andthat no oral testimony is necessary or desired by anyof the parties. Thus, the parties expressly waived allintermediate proceedings before an administrativelaw judge and petitioned that this case be transferredto the Board for the purpose of making findings offact and conclusions of law and issuing an appropri-ate Order, reserving to themselves only the right toexercise any post-Board Order right to which theymay be entitled.By order dated March 27, 1979, the Board ap-' See fn. 4, infra. The complaint alleges that Respondent. as a member ofthe joint bargaining representative of the employees, is obligated to abide byany agreement made by the latter's bargaining committee. composed iof rep-resentatives from the various member unions.2 The stipulated record consists of the charge. complaint, answer, thestipulation, and the attached exhibits.proved the stipulation, transferred the proceedings toitself, and set a date for the filing of' briefs. Thereafter,the Charging Party and the General Counsel filedbriefs which have been duly considered by theBoard .3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record hereinas stipulated by the parties, as well as the briefs filedby the Charging Party and the General Counsel, andmakes the fllowing findings and conclusions:FINDINGS ()1: FA(II. IFI; BUSINESS OF II: I EMPLOYIRRoper Corporation is now, and has been at alltimes material herein, a Delaware corporation withan office and place of business located in Kankakee,Illinois, where it is now engaged in the business ofmanufacturing consumer durable goods. During thepast 12 months, a representative period, Roper hassold and shipped from its Kankakee, Illinois, facilityfinished products valued in excess of $50,000 to pointsoutside the State of Illinois. During the same time,Roper purchased and caused to be transferred anddelivered to its Kankakee facility goods and materialvalued in excess of $50.000 which were transported tosaid facility directly from States other than the Stateof Illinois.The parties stipulated, and we find, that RoperCorporation is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of' the Act to assert juris-diction herein.II. IHE L.ABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Respon-dent Truck Drivers, Oil Drivers & Filling Station &Platform Workers Union, Local No. 705, Interna-tional Brotherhood of Teamsters, Chauffeurs. Ware-housemen & Helpers of America, is, and has been atall times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.1II. HE ALI.FGIED UNFAIR LABOR PRAC(TICESA. The FactsThe facts, as stipulated by the parties, are as fol-lows:Respondent did not file a timely brief and its request lbr an extension oftime was denied by the Board b telegraphic order dated April 12. 1979.244 NLRB No. 56522 TRUCK DRIVERS. LOCAL 705On June 5. 1941. fllowing a secret-ballot election.the Regional Director for Region 13 certified a groupof unions, hereinafter called the Association.4as thejoint exclusive bargaining representative in a singleunit of all of' Roper's factory employees at its Kanka-kee. Illinois, facility. Since the certification and con-tinuously thereafter. the Association has been a partyto a series of collective-bargaining agreements withRoper and its predecessor. Florence Stove Company.Bargaining at all times has been between Roper andthe Association and its component member,5withratification being effected hb a majority of all mem-bers of all locals present at the ratification vote. Amajority of members of any local cannot by them-selves block acceptance of a contract simply by vot-ing against ratification.The collective-bargaining agreements have takenthe format of a single contract containing the usualprovisions with respect to recognition. union security,seniority, grievance procedures, arbitration, hours.wages, vacations, and the like. However, the recogni-tion article of the contracts, while entitled "recogni-tion of Union." stated that "the respective Unionnamed in the Title [of the contract] ... have jurisdic-tion and bargaining rights in accordance with senior-ity rosters over the departments of the plant ... iden-tified [in the contract] to each Union" Nevertheless,each contract and most of its terms have been and areapplicable to all employees in the certified unit.In the past, Respondent, as a member of the Asso-ciation, has participated in contract negotiations.signed several contracts, and participated in the griev-ance procedure as set out in the contract. The disputeunderlying the instant complaint first arose on orabout March 14, 1975, when Respondent notifiedRoper in writing that it wished to withdraw from theAssociation and bargain for an individual contract.Roper refused the proposal by letter to Respondentshortly thereafter, to which Respondent replied byI The Association, a group of unions, was jointly certified. Its initial com-position was as follows: Lodge 1122, Association of Machinists. AFL: MetalPolishers. Buffers, Platers and Helpers International Union. Local 93, AFL:Local 32. Stove Mounters International Union. AFL: Local 296. Interna-tional Brotherhood of Firemen and Oilers. AFL: International Brotherhoodof Teamsters. Chauffeurs. Warehousemen and Helpers of' America. AFL:and Local 1618. International Brotherhood of Boilermakers. Iron ShipBuilders, Blacksmiths. Forgers and Helpers, AFL. By May 1975. throughmerger. affiliation, expulsion, and name change. the Association was com-posed of Stove. Furnace and Allied Appliance Workers International Unionof North America. Local No. 32; International Brotherhood of Boilermak-ers. Iron Ship Builders. Blacksmiths. Forgers and Hlelpers. Local No. 1618;International Brotherhood of Firemen and Oilers. Local No. 296: LocalLodge No. 1122 of the International Association of Machinists and Aero-space Workers: all affiliated with the AFL CIO and with Metal TradesDepartment-AFL-CIO and Respondent Truck Drivers. Oil Drivers & Fill-ing Station & Platform Workers Union, Local No. 705, IBT.As briefly noted in fn. 1. each union in the Association sent a delegate torepresent the interest of that union's members. Together the unions' repre-sentatives formed the Association's bargaining committeeletter dated June 19, 1975. In this last letter, Respon-dent stated that it had a right to bargain on an indi-vidual basis, offering to prove its majority status onrequest.' Negotiations with the Association toward anew contract. not attended by Respondent, occurredduring July, August. and September 1975. On Sep-tember 24. 1975. Tom McGillicuddy. Roper's indus-trial relations manager. Bill Ward. corporate directorof industrial relations, and Bernie Randall. ice pres-ident, industrial relations, appliance group, were ap-proached by William Floyd and Pete Janopolous.business agents of Local No. 705. who threatened tostrike if they did not receive a wage adjustment to thecontract negotiated by the Association. As a result ofthis meeting, Roper and Local No. 705 agreed thatRoper would reevaluate and consolidate jobs in theshipping department, laying off several employeesand giving the remaining employees in that depart-ment a wage increase over and above the generalwage increase provided in the new Association con-tract. This would be accomplished, and certain of thespecific terms would be determined, by an indepen-dent or outside job evaluation.7On November 6.1975. at the same time and place as the other locals,Respondent signed the collective-bargaining agree-ment which, with a limited exception. treated Re-spondent the same as all other members of the Asso-ciation and applied all terms of the contract to theemployees that Local No. 705 seeks here to representseparately.With respect to the events which are the subject ofthis charge, in accordance with custom, the Associ-ation, on June 23. 1978' sent a letter to Roper re-questing negotiations on a new contract.) On July 20,John Peterson. manager, industrial relations, Roperappliance division, encountered LaFond and askedhim why he as Respondent's representative had notsigned the Association's letter. LaFond replied thatRespondent had not decided what to do yet. Ropersent to the committeeman of each local, including La-Fond, a letter dated August 3, confirming a date ofAugust 15 for the first negotiation meeting. On Au-gust 9, LaFond came into Peterson's office. DannyPhillips, president of another local in the Association,was also present. LaFond stated that Respondent' The then current collectise-bargaining agreement was due to expire Sep-tember 26, 1975.7 During the effectl:e period of the 1975 contract, Roper also reevaluatedvarious other jobs of employees who were members of other Associationmembers. changing duties and rates paid for the performance thereof. How-eser. the number of employees affected from other locals did not constituteso significant a portion of a local's membership, nor did the reevaluationsresult directly from a meeting with the local. as was done with Lo.xcal No. 705on September 24, 1975.* All dates hereinafter are in 1978 unless oherwise noted.At the meeting where this letter .as drafted. LaFond. Respondent's rep-resentatie. was requested to sign this letter but declined to do so.523 [I)I (ISI()NS OF NATIONAL I.LABOR RELATIONS BOARDwould not negotiate jointly and wanted to negotiateseparately. Peterson responded that the Companyhad no intention of negotiating separately with Re-spondent or any other member of the Association be-cause there was a joint certification and Roper wouldonly negotiate jointly. On August 11, Peterson senttwo letters to Local No. 705, addressed to LaFond,one of which acknowledged receipt of the letter re-questing negotiations between Roper and the Associ-ation and the other, which was also sent to the otherlocals in the Association, advised Local No. 705 thatit intended to enter into and negotiate with the Asso-ciation on August 14, as requested in the earlier Asso-ciation letter. In the second letter the Company reiter-ated its position that it only intended to meet withLocal No. 705 as part of the joint negotiations.On August 14, McGillicuddy, Peterson, and Kent,all agents of Roper, met with LaFond and Floyd,both business agents of Respondent, in McGilli-cuddy's office. Floyd stated Respondent wanted tonegotiate separately. McGillicuddy responded, "Youare part of the Metal Trades Agreement and we ex-pect you to negotiate jointly." Floyd said, "We don'tconsider ourselves a part of the Metal Trades Agree-ment and the Teamsters were thrown out by Meany afew years ago." Floyd then handed McGillicuddy acouple of sheets of paper stating, "These are out de-mands." McGillicuddy set the papers on his desk andsaid that the Company had no intention of negotiat-ing separately and would not accept the demands.McGillicuddy then returned the demands to Floyd,without looking at them, and told him the date andtime of the next meeting. Floyd replied, "I know, Iread John's letter," and put the papers back in hisbag. Floyd and LaFond then left the office.Bargaining sessions began on August 15 and con-tinued through about September 21. Respondent wassent and received notice of each session, but did notattend. At the August 28 negotiating meeting, Roperwas given a statement signed by the other Associationmembers expressing their concern over what Roperwould do regarding Respondent's attempted with-drawal from the Association and holding Roper to itspledge not to engage in separate negotiations. Roperprepared the instant charges on August 31, and theywere filed and served on Respondent on September 5.Respondent, in turn, sent Roper a written letter datedSeptember 14 requesting a date for separate negotia-tions.Agreement on a contract between Roper and theAssociation was reached on September 21, and onSeptember 24 the contract was ratified by a vote of302 to 156. In a separate meeting on September 27,Respondent's members voted to reject the agree-ment."' and Respondent did not sign, and has notsigned, the contract. On October I 1, the other Associ-ation members did sign, but presented Roper with amemorandum that they were signing under protestuntil Roper's actions in regard to Local No. 705 wereresolved. Thereafter, LaFond came to Peterson in thelatter's office with two proposed corrections concern-ing the new Association contract. Following the dis-cussion, Peterson agreed to make the language cor-rections and did so. However, at no time wouldRespondent sign the 1978-81 contract, and it is thefailure and refusal to do so which the complaint al-leges violated Section 8(h)(3) of the Act.B. Contentions of the PartiesRespondent claims that it is not required to signthe 1978 collective-bargaining agreement betweenRoper and the Association as it had legally with-drawn from the Association and requested separatebargaining with Roper Corporation on behalf of itsmembers in a unit composed of employees from "TheShipping and Warehouse Department, Truck andAuto Drivers, Truck Drivers and Maintenance De-partment."'' Roper Corporation, to the contrary, con-tends that it is only obligated to bargain with the As-sociation which is the certified bargainingrepresentative of all its factory workers, that any par-tial bargaining unit would be improper and, accord-ingly, it is unwilling to bargain separately with LocalNo. 705. In support of this contention Roper empha-sizes the 37-year history of stable and productive col-lective bargaining between itself and the Associationand argues that the need for continuing this relation-ship manifests itself in the shared working interestsamong unit members, i.e.. interchange among em-ployees in constituent unions, shared facilities, com-mon benefits, plantwide seniority, and a commongrievance procedure. The General Counsel's positionis basically that Respondent has not properly or effec-tively withdrawn from joint bargaining, that for pur-poses of bargaining it remains a part of the Associ-ation, and that its failure and refusal to sign theagreement was unlawful.C. Discussion and ConclusionsThe issue here is whether Respondent violated Sec-tion 8(b)(3) of the Act by refusing to execute the col-'0 Even if all 32 members of Local No. 705 oted against ratificationnone having participated in that vote .- the contract still would have beenratified 302 to 188." Respondent derived this unit rom past contracts which stated that l.o-cal No. 705 had jurisdiction and bargaining rights over the aforementioneddepartment.524 TRUCK DRIVERS. LOCAL 705lective-bargaining contract agreed on by Roper Cor-poration and the jointly certified Association.For the reasons set forth fully below, we find thatthe unit sought by Respondent is inappropriate andmay not be separately represented, and that Respon-dent remains a member of the joint bargaining repre-sentative and, as such, was required to execute the1978-81 collective-bargaining contract.We are, as described above, dealing with a singlecertified unit represented by an Association com-posed of various unions which under terms of the ap-plicable agreement have as members various groupsof employees in the unit and bargain together for thatsingle unit of employees through the Association. Re-spondent has, at least up to the time of the 1978 nego-tiations, participated in and has been part of the bar-gaining arrangement. Also, as noted above, thecontracts resulting from the negotiations have had-as does the 1978-81 contract-basic terms such asseniority, wages, hours, vacations, and the like, appli-cable to all unit employees, i.e., the contracts havenot in fact established separate bargaining units rep-resented by the various unions, but rather have beenwith respect to most basic terms and conditions ofemployment coextensive with the certified plantwideunit. Consequently, the employees that Respondentseeks to represent separately have since 1941 been apart of the certified unit represented by the Associ-ation and various member unions and subject to unit-wide negotiations.The situation before us is patently not one in whichRespondent seeks to take out of a joint bargainingsituation employees it had continuously maintainedas a separate and identifiable unit,'2but rather is onein which Respondent seeks to sever a group of em-ployees from an established plantwide unit. However,even assuming Respondent had filed a proper sever-ance petition, severance is not appropriate here irre-spective of any alleged timely withdrawal from jointnegotiations. The parties stipulated that all employeesshare common benefits, that Local No. 705 memberswork side by side in departments with members ofother locals in various areas throughout the plant,that they perform some of the same functions as doemployees represented by other locals,'3that transfersare permitted across jurisdiction or departmentlines,'4and that there is common supervision without12 See Consolidated Papers. Inc., 220 NLRB 1281 (1975).1" For example, persons employed as "Truckers" in department 65. whoare members of Local 32, perform the same stock moving duties. using thesame type of propane gas power from lift truck as do warehousemen repre-sented by Local No. 705 in department 88: also employees in receiving de-partment 76 who are members of Local 32 perform "shipping" work. andemployees In shipping department 88 who are members of Local No. 705regularly perform "receiving" unloading duties about 10 hours per month.4Of the 32 members of Respondent at Roper. 10 employees were oncemembers of, and were working in departments represented by, other locals.regard to a particular function or membership in aparticular Local.'5These facts, together with thepeaceful, effective 35-year history of Association bar-gaining on a plantwide basis, compel the conclusionthat, as Respondent still claims to represent employ-ees who are part of the certified unit, it remains a partof the joint bargaining group. Therefore, we furtherfind that by refusing to sign the 1978 81 contract.duly negotiated by the Association and its memberswhich had been duly ratified according to the estab-lished voting arrangement, Respondent violated Sec-tion 8(b)(3) of the Act.6IV. TH- FFECTS OF 11i/ UNFAIR lABOR PRA('II('ESUPON ('OMM :R('CThe activities of Respondent set forth in sectionIII. above, occurring in connection with the opera-tions described in section I. above, have a close, inti-mate, and substantial relationship to trade. traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CON(I SIS()NS ()1 LAWI. Roper Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. The Respondent, Truck Drivers. Oil Drivers &Filling Station & Platfitrm Workers Union,. Local No.705, International Brotherhood of Teamsters, Cha;uf-feurs, Warehousemen & Helpers of America. is a la-bor organization within the meaning of Section 2(5)of the Act.3. All factory employees at the Employer's Kanka-kee, Illinois, facility, excluding all supervisory em-ployees, office employees, clerical employees, nurses.guards, watchmen, timekeepers, managers, the chiefinspector, and the "chief departmental inspectors,"constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.4. The Association composed of Stove, Furnaceand Allied Appliance Workers International Unionof North America, Local No. 32: InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local No. 1618:International Brotherhood of Firemen and Oilers.is For example. Lowell Vicary, in department 85. and Htliward Orman, indepartment 72. supervise employees who are members Iof Respiondenl as wellas employees who are members of other Association members.16 Cf. International Allance of Theatrical Stage Enmplvee.r and M.sin P -lure Machine Operators of rhe L'nited Stalrc and Canada (Wal Dirnti KrdCo.). 215 NLRB 299 (1974); International lUnion of Operating Engineerrs L,-cal 525, AFL-CIO (Clark Oil & Refining Crporatlinm. 185 NLRB 609(1970). DECISIONS OF NATIONAL ABOR RELATIONS BOARDLocal No. 296; Local odge No. 1122 of the Interna-tional Association of Machinists and AerospaceWorkers; all affiliated with the AFL-CIO and withMetal Trades Department AFL-CIO; and Respon-dent Truck Drivers, Oil Drivers & Filling Station &Platform Workers Union, Local No. 705, IBT. hasbeen and is the exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5. By failing and refusing on or about October II1,1978, and thereafter to execute a written bargainingagreement between Roper Corporation and the Asso-ciation as agreed upon on September 21, 1978, andsubsequently ratified on September 24, 1978, coveringthe employees in the above unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(b)(3) of the Act, we shall order that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policiesof the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Truck Drivers, Oil Drivers & Filling Station & Plat-form Workers Union, Local No. 705, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Kankakee, Illinois, itsofficers, agents, and representatives, shall:I. Cease and desist from:(a) Refusing to bargain in good faith with RoperCorporation as to wages, hours, and other terms andconditions of employment covering employees in theappropriate unit by refusing to sign a collective-bar-gaining contract agreed to by Roper Corporation andthe Association, the certified bargaining representa-tive which has been duly ratified. The appropriateunit is:All factory employees at the Employer's Kanka-kee, Illinois, facility, excluding all supervisoryemployees, office employees, clerical employees,nurses, guards, watchmen, timekeepers, manag-ers, the chief inspector, and the "chief depart-mental inspectors."(b) In any like or related manner refusing to bar-gain collectively with Roper Corporation with respectto terms and conditions of employment of the em-ployees of the Company.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Upon request by Roper Corporation, forthwithexecute the 1978-81 contract tendered to it by theCompany, on which agreement was reached betweenthe Company and the Association and duly ratified.(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'7Copies of said notice, on forms provided by the Re-gional Director for Region 33. after being duly signedby a representative of Respondent. shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including such places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Furnish the Regional Director for Region 33signed copies of said notice for posting by Roper (or-poration, if willing, in places where notices to em-ployees are customarily posted.(d) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order.what steps Respondent has taken to comply there-with.m* In the event that this Order is entlrced b a Judgment of UnitedStates Court o Appeals. the Aords in the notice reading "Posted hby order 1ofthe National Labor Relations Doard" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an order of the Na-tional Labor Relations Board"APPEND [)IXNOr(IE To EMPOYEFSS ANI) ME1BERSPOSTEI) BY ORDER 01 THENAIONAI. LABOR REATIONS BOARDAn Agency of the United States GovernmentWE WIL.L. NOT refuse to bargain collectively ingood faith with Roper Corporation as to wages,hours, and other terms and conditions of em-ployment covering employees in the appropriateunit by refusing to sign a collective-bargainingcontract agreed to by Roper Corporation and theAssociation, the collective-bargaining represent-ative which has been duly ratified. The appropri-ate unit is:All factory employees at the Employer's Kan-kakee, Illinois. facility, excluding all supervi-526 TRUCK [)RIVERS. I.OCAL 705sory employees, office employees, clerical em-ployees, nurses, guards, watchmen,timekeepers. managers, the chief inspector,and the "chief departmental inspectors."WE. WIl.l. N in any like or related mannerrefuse to bargain collectively with Roper Corpo-ration, with respect to terms and conditions ofemployment of the employees of the Companywhom we jointly represent.Wli wii.., upon request by Roper Corporation.execute the 1978-81 contract tendered to us bythe Company, on which agreement was reachedbetween the Company and the Association. jointbargaining representative of which we are a part.and duly ratified.TRUCK DRIVFRS. 011. DRI\VIRS & FI.I.IN(iSIA lION & PI.A I ()ORM W()RKIRS UNION, Lo-('Al. NO. 705, INItRNAIIONAI. BROIIIiR-11001) 01 TAMSII .RS. (IIAI1 tF. RS, WARE-IIOU)ljSI.M.N & Il.Il'RS 01 AMI RI('A527